Amendment to the Exchange Agreement

This AMENDMENT (this “Amendment”) TO THE EXCHANGE AGREEMENT (as defined herein)
is made effective as of December 19, 2018 by and between Union Acquisition
Corp., an exempted company incorporated under the laws of the Cayman Islands
(“Union”), Joseph J. Schena, solely in his capacity as representative of the
holders of Union Ordinary Shares immediately prior to the Closing (the
“Pre-Closing Union Representative”) and Bioceres, Inc., a Delaware corporation
(“Bioceres”). Reference is made to that certain SHARE EXCHANGE AGREEMENT (the
“Exchange Agreement”), dated November 8, 2018, by and among Union, the
Pre-Closing Union Representative and Bioceres. Capitalized terms used herein and
not otherwise defined, shall have the meaning set forth in the Exchange
Agreement.

WHEREAS, the parties hereto desire to amend the Exchange Agreement pursuant to
Section 8.4 thereof.

NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

1. The following shall be added to Section 1.1 of the Exchange Agreement after
“Pre-Closing Reorganization Consents” and before “Pre-Closing Union Group Law
Firms”:       “Pre-Closing Union Board” has the meaning set forth in Section
6.19.   2. The following shall be added to Section 1.1 of the Exchange Agreement
after “Union Designated Contact” and before “Union Group”:   “Union Directors”
has the meaning set forth in Section 6.19.   3. Section 6.19 of the Exchange
Agreement shall be deleted in its entirety and replaced by the following
paragraph:  

6.19. Post-Closing Union Board

 

The Parties shall use commercially reasonable efforts to ensure that at the
Closing the Union Board shall be comprised of seven (7) members, five (5) of
whom shall be designated by Bioceres and two (2) of whom shall be designated by
the Union Board in existence during the Pre-Closing Period (the “Pre-Closing
Union Board”). All directors of the post-Closing Union Board will have one-year
terms and will be appointed and removed by the majority vote of the holders of
Ordinary Shares of the Company. For the avoidance of doubt, any such directors
(“Union Directors”) designated by the Pre-Closing Union Board shall receive
consideration for their duties as members of the post-Closing Union Board
pursuant to a compensation program to be established for independent directors,
which is expected to consist of an annual retainer and committee fees for their
service as directors. Following the Closing, Bioceres will also cause Union
(which, for the avoidance of doubt, shall following the Closing be renamed
Bioceres Crop Solutions Corp.) to reimburse the Union Directors for reasonable
out-of-pocket expenses incurred in connection with the performance of their
duties as directors, including, without limitation, travel expenses in
connection with their attendance in-person at board and committee meetings.


1


--------------------------------------------------------------------------------




4. Section 8.4 of the Exchange Agreement shall be deleted in its entirety and
replaced by the following paragraph:      

8.4. Amendment

 

Prior to the Closing Date, this Agreement may be amended or modified only by a
written agreement executed and delivered by (a) a duly authorized officer of
Bioceres, (b) a duly authorized officer of Union and (c) the Pre-Closing Union
Representative. On or after the Closing Date, this Agreement may be amended or
modified only by a written agreement executed and delivered by (a) a duly
authorized officer of Bioceres and (b) the Pre-Closing Union Representative.

 

This Agreement may not be modified or amended except as provided in the
immediately preceding paragraph and any purported amendment by any party or
parties hereto effected in a manner which does not comply with this Section 8.4
shall be void.

 

5. For the avoidance of doubt, the Pre-Closing Union Representative, by signing
this Amendment, acknowledges that it shall observe all the obligations
applicable to it under the Exchange Agreement as amended by this Amendment.
      6. Section 3.12(c)(ii) of the Disclosure Schedule attached to the Exchange
Agreement is hereby amended to include the schedule set forth in Annex A
attached hereto.   7. All other terms and conditions as contained in the
Exchange Agreement, shall remain binding on the Parties and are incorporated by
reference.

[Signature Page Follows]

2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first above written.

Union   Union Acquisition Corp.     By:      /s/ Kyle Bransfield   Name: Kyle
Bransfield   Title: Chief Executive Officer   Bioceres   Bioceres, Inc.     By:
  /s/ Federico Trucco   Name:  Federico Trucco   Title: President and Chief
Executive Officer    Pre-Closing Union Representative   Joseph J. Schena     By:
  /s/ Joseph J. Schena

[Signature Page to Amendment to Share Exchange Agreement]

--------------------------------------------------------------------------------



Annex A

Section 3.12(c)(ii) of the Disclosure Schedule

--------------------------------------------------------------------------------